 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMid-Gulf Industrial,Inc.andInternational Union ofOperatingEngineers,Local 450, AFL-CIO.Case 16-RC-9067May 24, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held on June 28, 1989, and thehearing officer's report recommending dispositionof them. The election was conducted pursuant to aDirection of Election. The tally of ballots showsthree votes for and three against the Petitioner,with two challenged ballots.'1 In the absence of exceptions,we adopt pro forma the hearing offi-cer's recommendation that the challenge to the ballot of Robert Whitmirebe sustained.The Board has reviewed the record in light ofthe exceptions and briefs, and has adopted thehearing officer's findings2 and recommendations.ORDERThe challenge to the ballot of Manuel KeithAckel is overruledand this proceeding is remandedto the Regional Director for Region 16 who is di-rected to open and count the challenged ballot ofManuel Keith Ackel and, based on the revised tallyof ballots,to issue the appropriate certification.2 The employer has excepted to someof thehearingofficer'scredibil-ity findings.The Board's established policy is not to overrule a hearingofficer's resolutions unless the clear preponderance of all the relevant evi-dence convinces us that they are incorrect.Stretch-Tex Co.,118 NLRB1359, 1361 (1957).We find no basis for reversing the findings.The hearing officer, crediting Petitioner'switness Ackel largely on thebasis of demeanor,concluded that Ackel was laid off on December 6,1988, because of a lackof work.The Employer challenges this conclu-sion, claiming thatAckelvoluntarily quit his employment that day. Al-though the testimony is confusing,we find, basedon Ackel's crediteddenialthathe quit, the Employer's admission that there was not muchwork to do at the timeAckelleft, and the fact that work Ackel was tohave done was discontinuedfor 3months after he left, that the evidenceis insufficient to demonstrate thatAckelvoluntarily quit on December 6,1988, rather than being laid off for a lackof work,as he testified.298 NLRB No. 88